Citation Nr: 1136884	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected low back disability.  

5.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected low back disability.  

6.  Entitlement to service connection for hypertension. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reported active service from February 1967 to June 1988.  

The right shoulder and hypertension matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The left shoulder, bilateral ankle and bilateral knee matters come before the Board on appeal from a February 2009 rating decision of the VA RO in Waco, Texas.  

The Veteran requested a Board hearing, however, he withdrew that request in May 2011.

In 2000 and 2005, the Veteran claimed that his service-connected disabilities prevented him from working.  A note in the file dated March 25, 2005 reported a telephone conversation in which the Veteran indicated that he was not making a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

The issues of entitlement to service connection for bilateral shoulder and bilateral knee disabilities, both including as secondary to service-connected low back disability, as well as service connection for hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran is not shown to have a bilateral ankle disability that is related to service.  


CONCLUSION OF LAW

A current bilateral ankle disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in April 2008 with regard to the bilateral ankle disability.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim for bilateral ankle disabilities in December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has a bilateral ankle disability due to repeated parachute jumps during service.  The DD Form 214 shows that the Veteran received the Combat Infantry Badge and Master Parachutist Badge.  Based on those awards, the Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  Based on the evidence of record, the Board finds that the Veteran's statements regarding repeated parachute jumps in service and that the Veteran had pain after the jumps are sufficient to establish those facts.  38 U.S.C.A. § 1154(b) (West 2002).

Service treatment records dated in June 1974 reflect that the Veteran was assessed with a sprained left ankle.  Reports of Medical Examinations dated in February 1967 for induction purposes, March 1974, June 1978, May 1982, January 1984, and April 1988 for separation purposes reflect that the Veteran's lower extremities were clinically evaluated as normal.  Reports of Medical Histories dated in February 1967 for induction purposes, June 1978, May 1982, January 1984, and April 1988 for separation purposes reflect that the Veteran made no complaints related to the ankles.  

Private treatment records from Dr. Randy J. Pollet dated in February 2008 reflect that Dr. Pollet opined that the Veteran sustained "military service connected injuries" to both ankles.  In June 2008, Dr. Pollet noted that the Veteran had mild-to-moderate restriction of multiple joint motion in the ankles, and in all medical probability, these injuries and diagnoses occurred while the Veteran was in the military and should be considered as a result of military service connected injuries that occurred while the Veteran was in the military on active service.  In August 2009, Dr. Pollet stated that ankle pain was a military related injury.  In April 2010, Dr. Pollet stated that posttraumatic injuries to both ankles were service-connected injuries.  In June 2010, Dr. Pollet opined that the Veteran has service-connected military related injuries to both ankles.  Dr. Pollet noted that there is definite evidence that jumping from military planes onto any ground would transmit force directed to the ankles that would result in significant permanent physical impairment.  

The Veteran underwent a VA examination in December 2010.  He reported that right and left ankle conditions began in service.  He stated that ankle problems existed ever since he had been parachute jumping.  

Upon physical examination, X-ray findings revealed normal bilateral ankles.  The examiner diagnosed no bilateral ankle condition.  The examiner stated that a right and left ankle condition was a problem associated with the diagnosis.  The examiner opined that right and left ankle condition was not related to the Veteran's parachute jumps during service.  The examiner reasoned that the Veteran had no related complaints for his ankles during service and not a single complaint documented for his ankles in the VA treatment records.  The examiner noted that X-rays of the ankles should at least show some degenerative changes as a result of repeated parachute jumps after all these years, but there were no degenerative changes.  The Board also finds that there has not been a bilateral ankle disability at any point during the claims period.  The VA examination was normal and while Dr. Pollet has indicated a disability is present, his opinion is not based on X-ray evidence or any other objective test, but solely on the Veteran's statements that the Board finds not credible as described below.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The December 2010 VA examiner diagnosed no bilateral ankle disability based on X-ray findings.  Although Dr. Pollet has diagnosed a bilateral ankle disability based on examination of the Veteran on several occasions, there is no indication that these examinations included specialized testing of the ankles such as X-ray findings.  The Board views the December 2010 examination to be more accurate, specialized, definitive and persuasive than the examinations performed by Dr. Pollet.  Moreover, the December 2010 examination noted that the Veteran had no related complaints for his ankles during service and not a single complaint documented for his ankles in the VA treatment records.  The December 2010 examiner also provided a more detailed rationale, noting that X-rays of the ankle did not show degenerative changes as a result of repeated parachute jumps.  The Board therefore finds that the December 2010 VA examination findings are entitled to more weight than the findings by Dr. Pollet.  

The Veteran has stated that he has a bilateral ankle disability that he believes is related to service.  The Veteran contends that his bilateral ankle disability manifested during service and has continued since separation from service.  The Veteran is competent to report symptoms, however, the Board finds the Veteran's statements regarding his bilateral ankles not to be credible.  Further, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a bilateral ankle disability during active service or continuous symptoms of a bilateral ankle disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The post-service medical evidence does not reflect complaints or treatment related to the bilateral ankles for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms related to a bilateral ankle disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran filed claims for other disabilities without claiming an ankle disability following discharge from active duty service, including in 1988, 2000, 2006.  Moreover, the claims file contains no treatment records related to a bilateral ankle disability until 2008.  However, as noted above, the Veteran contends that his bilateral ankle disability manifested during service and has continued since separation from service.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of chronic symptoms during service and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Veteran's statements as to onset of a bilateral ankle disability and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the absence of complaints or treatment for years after service, and his previous claims regarding other disabilities. 

Although the Veteran is certainly competent to testify as to symptoms such as ankle pain, which are non-medical in nature, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the continuity of his bilateral ankle disability have already been found not credible.  Therefore, the Board finds that the Veteran's bilateral ankle disability did not manifest within one year of separation from service.

The Board has also considered the Veteran's own lay statements to the effect that a bilateral ankle disability is causally related to service.  However, the Veteran is not competent to provide a medical nexus opinion between a bilateral ankle disability and an injury, disease, or event of service origin.  In the Board's opinion, a nexus in this case requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  Where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a layperson is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (2011).

As noted above, the Veteran is certainly competent to testify as to symptoms such as ankle pain, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral ankle disability.  As the preponderance of the evidence is against the claim of service connection for a bilateral ankle disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a bilateral ankle disability is denied.  


REMAND

The Veteran contends that he has bilateral shoulder and knee disabilities due to repeated parachute jumps during service.  The Veteran is a combat Veteran. The DD Form 214 shows that the Veteran received the Combat Infantry Badge and Master Parachutist Badge.  Because he is a combat Veteran, his lay statements are sufficient to establish an inservice injury if his statements are consistent with the conditions, circumstances, and hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  Based on the evidence of record, the Board finds that the Veteran's repeated parachute jumps occurred during service and that the Veteran had pain in his shoulders and knees after the jumps.

The Veteran underwent a VA examination in June 2006.  He reported that his right shoulder disability was secondary to his service-connected low back disability.  The examiner diagnosed mild right shoulder degenerative arthritis.  The examiner opined that the Veteran's right shoulder disability is less likely than not secondary to service-connected intervertebral disc syndrome of the lumbar spine.  The examiner noted that the findings in the right shoulder are multifactorial, and the Veteran's advanced age would be one of the factors.  Minor repetitive microtrauma would be another cause.  

In June 2008, Dr. Pollet noted that the Veteran had mild-to-moderate restriction of multiple joint motion in the shoulders, and in all medical probability, these injuries and diagnoses occurred while the Veteran was in the military and should be considered as a result of military service connected injuries that occurred while the Veteran was in the military on active service.  In August 2009, Dr. Pollet stated that shoulder pain was a military related injury.  In June 2010, Dr. Pollet opined that the Veteran has service-connected military related injuries to the shoulders.  Dr. Pollet noted that there is definite evidence that jumping from military planes onto any ground would transmit force directed to the shoulders that would result in significant permanent physical impairment.  

The Veteran underwent another VA examination in December 2010.  The examiner diagnosed right shoulder degenerative joint disease and mild left shoulder arthritis.  The examiner opined that the Veteran's right and left shoulder conditions are not caused by or a result of service.  The examiner reasoned that there are no related complaints about the shoulders resulting from an injury from parachute jumps and noted that the shoulder joints are not weight bearing joints and are least likely to be impacted from a parachute jump.  

Although the June 2006 VA examiner provided opinions with regard to whether the Veteran's current right shoulder disability is related to the Veteran's service-connected low back disability, that examiner did not provide opinions with regard to whether the Veteran's current right and left shoulder disabilities are aggravated by the Veteran's service-connected low back disability.  

Service treatment records dated in April 1969 reflect that the Veteran had a swollen right knee.  Service treatment records dated in June 1981 reflect left knee swelling.

The Veteran underwent a VA examination in June 2000.  He reported that left knee swelling is associated with his service-connected low back disability.  

Dr. Pollet has submitted multiple statements reflecting that the Veteran's left and right knee disabilities are related to service.  

The Veteran underwent another VA examination in August 2007.  The examiner diagnosed degenerative joint disease of the left knee.  The examiner opined that the left knee disability is less likely than not as a result of a left knee complaint in service.  

The Veteran underwent another VA examination in October 2008.  The examiner diagnosed left and right knee moderate chondromalacia and degenerative joint disease.  The examiner opined that it is more likely than not that the Veteran's left and right knee disabilities are related to the service-related clinical encounters.  The examiner noted that the Veteran's claims file was not available for review.  In December 2008, the examiner obtained the Veteran's claims file.  Based on review of the claims file, the examiner opined that the left and right knee disabilities are less likely than not related to the in-service examinations the Veteran had.  

The VA examiners did not provide opinions with regard to whether the Veteran's current left and right knee disabilities are secondary to the Veteran's service-connected low back disability.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, with regard to the right shoulder claim, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board finds that VA examinations with opinions are necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Service treatment records dated in March 1987 reflect that the Veteran had a blood pressure reading of 140/90.  A Report of Medical Examination dated in April 1988 for separation purposes reflects that the Veteran had blood pressure readings of 126/96 and 130/84.  The Veteran was noted to have elevated cholesterol and was recommended to begin a low cholesterol diet.  VA outpatient treatment records dated in December 1996 reflect that the Veteran was assessed with hypertension.  In light of the foregoing, a VA examination and opinion (based on a review of the claims file) is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current right and left shoulder disabilities.  The claims file, including a copy of this remand, should be made available to the examiner for review in connection with the examination.  The examiner shoulder address the findings of Dr. Pollet and the 2006 VA examination report that indicated minor repetitive microtrauma as a possible cause, and assume that the Veteran underwent multiple parachute jumps and experienced pain after the jumps during service.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) diagnose any current right and left shoulder disabilities shown to exist;

b) opine whether any such right and left shoulder disabilities are at least as likely as not (50 percent probability or more) related to the Veteran's service;

c) if not, whether any such right and left shoulder disabilities are at least as likely as not (50 percent probability or more) related to the Veteran's service-connected low back disability;

d) if not, opine whether it is at least as likely as not (50 percent probability or more) that any right and left shoulder disabilities were aggravated by the Veteran's service-connected low back disability (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms)

e) A complete rationale should be provided for any opinion offered.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current left and right knee disabilities.  The claims file, including a copy of this remand, should be made available to the examiner for review in connection with the examination.  The examiner shoulder address the findings of Dr. Pollet and the VA examinations and should assume that the Veteran underwent multiple parachute jumps and experienced pain after the jumps during service.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) diagnose any current left and right knee disabilities shown to exist;

b) opine whether any such left and right knee disabilities are at least as likely as not (50 percent probability or more) related to the Veteran's service;

c) if not, whether any such left and right knee disabilities are at least as likely as not  (50 percent probability or more) related to the Veteran's service-connected low back disability;

d) if not, opine whether it is at least as likely as not (50 percent probability or more) that any left and right knee disabilities were aggravated by the Veteran's service-connected low back disability (aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms)

e) A complete rationale should be provided for any opinion offered.

3.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current hypertension.  The claims file, including a copy of this remand, should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability ore more) that any current hypertension is related to service.  The examiner should provide a complete rationale for any opinion offered.

4.  After completion of the foregoing, readjudicate the claims of service connection for left and right shoulder and left and right knee disabilities, as well as hypertension.  If any benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


